IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA             : No. 160 MAL 2017
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
2002 HONDA ACCORD, $26,612.00 IN         :
UNITED STATES CURRENCY, (1) DELL         :
LAPTOP, (6) CELL PHONES, (2) GUN         :
CASES, (8) VARIOUS RIFLES, (5)           :
VARIOUS SHOTGUNS, (5) VARIOUS            :
PISTOLS, (2) MISCELLANEOUS               :
MAGAZINES, PROPERTY OF GARY              :
PAUL KUEHNER                             :
                                         :
                                         :
PETITION OF: GARY PAUL KUEHNER           :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.